IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-30715
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

BENJAMIN BRANCH

                                                   Plaintiff-Appellant

v.

PATRICIA JACOBS; CHAD GILLORY; LYNN COOPER

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:06-CV-898


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Benjamin Branch, Louisiana prisoner # 98404, appeals the district court’s
summary judgment dismissal of his pro se 42 U.S.C. § 1983 complaint, in which
Branch sued Avoyelles Correctional Center Head Warden Lynn Cooper,
Lieutenant Patricia Jacobs, and Nurse Chad Gillory. Branch’s claims arise out
of an incident that occurred on July 21, 2005, when he was allegedly placed in
a holding cell while wearing handcuffs and shackles. He alleged that another
inmate, Cornell Martin, was placed in the same holding cell without restraints

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30715

and proceeded to beat Branch. Branch contended that prison officials knew of
the danger that Martin presented and were deliberately indifferent to Branch’s
safety.
      Branch argues in a conclusional fashion that the district court erred by
dismissing his complaint because evidence established that the defendants
violated his constitutional rights. Branch does not refer to specific, factual
disputes. This type of general allegation does not demonstrate that the district
court erred in granting the defendants’ summary judgment motion.               See
Alizadeh v. Safeway Stores, Inc., 802 F.2d 111, 113 (5th Cir. 1986); Zarnow v.
City of Wichita Falls, Tex., 500 F.3d 401, 407 (5th Cir. 2007). Undisputed facts
indicate that neither inmate was a known enemy of the other to prison officials
and that the three named defendants had no desire or intent to cause injury to
Branch.       Branch’s conclusional allegations do not establish that he was
incarcerated under conditions posing a substantial risk of serious harm and that
the defendants were deliberately indifferent to his safety.        See Farmer v.
Brennan, 511 U.S. 825, 832-34 (1994). Moreover, Branch submitted no evidence
establishing that the defendants were aware of a substantial risk to his safety.
Therefore, the district court did not err in concluding that the defendants did not
act with deliberate indifference. See Longoria v. Texas, 473 F.3d 586, 594 (5th
Cir. 2006).
      Branch has also set forth a policy-based challenge, arguing that the
defendants’ actions violated policy set by Head Warden Cooper regarding the
handling of maximum security inmates. He contends that Head Warden Cooper
was liable for not enforcing prison policy. Branch did not make this policy-based
argument in the district court. Branch cannot attack summary judgment on
appeal by raising issues that were not raised before the district court. See John
v. Louisiana (Bd. of Trustees), 757 F.2d 698, 710-11 (5th Cir. 1985). In any
event, Branch’s arguments regarding his policy-based challenge are conclusional
and unsupported by record evidence. In sum, Branch has not established that

                                        2
                                 No. 08-30715

the district court erred in dismissing his claims. See Alizadeh, 802 F.2d at 113;
Brown v. Bryan County, 219 F.3d 450, 459-62 (5th Cir. 2000).
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       3